Exhibit 10.6

 

March 21, 2012

   Personal & Confidential

 

To:

 

 

   

From:

  Emily Lee Kelley, Vice President, Human Resources  

RE:

  Retention Bonus  

I am writing to inform you that, in appreciation for your continued support of
Alexza Pharmaceuticals, the company is offering you a retention bonus. The
company is offering this retention bonus because it wants to reward you with
additional compensation should certain conditions as specified below be
satisfied.

You will receive a lump sum retention bonus of $             (less applicable
withholdings and deductions) if each of the following conditions are satisfied:

 

  (1) You sign this memo in the space provided below and return it to me by no
later than Friday, March 23, 2012

 

  (3) You must not resign your employment or be terminated for misconduct or
poor performance prior to May 15, 2012 (if the Company terminates your
employment for reasons other than misconduct or poor performance prior to May
15, 2012, and all of the remaining conditions for the retention bonus have been
satisfied, you will receive a pro-rated bonus based upon the amount of time you
were employed with the Company between February 17, 2012 and May 15, 2012); and

 

  (4) You must satisfactorily perform the tasks and responsibilities that are
assigned to you through May 15, 2012.

If the conditions for you to receive the retention bonus are met, the retention
bonus would become payable to you on May 15, 2012.

Please note that your employment remains “at will,” meaning either you or the
Company have the right to terminate your employment without prior notice at any
time and for any reason.

Please do not hesitate to contact Human Resources should you have any questions
about the salary reduction or retention bonus program.

EMPLOYEE ACKNOWLEDGEMENT AND SIGNATURE:

Although I understand that my employment is at-will, and that this memo does not
change my at-will status, by signing below I represent that I currently intend
to continue employment with the company in my current position through at least
May 15, 2012. I understand that the company is offering the retention bonus
described above in reliance upon my representation.

 

Employee Signature:

 

 

   Date:  

 

 